UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 September 7, 2012 Date of Report (Date of earliest event reported) BB&T Corporation (Exact name of registrant as specified in its charter) Commission file number : 1-10853 North Carolina 56-0939887 (State of incorporation) (I.R.S. Employer Identification No.) 200 West Second Street Winston-Salem, North Carolina (Address of principal executive offices) (Zip Code) (336) 733-2000 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01. Other Events. BB&T Corporation (“BB&T”) has submitted redemption notices to the institutional trustee for each trust listed below, which will result in the redemption of the trust preferred securities identified in the table below on the redemption date specified. Each series of trust preferred securities was assumed by BB&T in connection with its acquisition of BankAtlantic from BankAtlantic Bancorp, Inc., which was completed on July 31, 2012. Each series is callable on the redemption date specified at the option of BB&T. The redemptions will be funded by general corporate reserves. Trust Security Principal Amount Redemption Date Trustee BBC Capital Floating Rate TP $ October 7, 2012 Wells Fargo Bank, Trust VIII Securities National Association BBC Capital Floating Rate TP $ October 7, 2012 Wells Fargo Bank, Trust IX Securities National Association BBC Capital Fixed/Floating $ October 24, 2012 Wilmington Trust Trust XI Rate TRUPS Company BBC Capital TP Securities $ October 7, 2012 Wells Fargo Bank, Trust XII National Association The trust preferred securities will be redeemed at a price equal to the liquidation amount of $1,000 per trust preferred security, plus all accrued and unpaid distributions to the redemption date. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BB&T CORPORATION (Registrant) By: /s/ Cynthia B. Powell Name: Cynthia B. Powell Title: Executive Vice President and Corporate Controller (Principal Accounting Officer) Date: September 7, 2012
